Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 11/22/21.
3.	Claims 7-11 are under examination.
4.	Claims 7-10 are newly amended and claim 11 is currently amended as set forth below.


Response to Arguments
5.	Applicant’s arguments filed on 11/22/21, with respect to claims 7-11 are rejected under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
6.	Applicant amendment filed on 11/22/21, with regards specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
7.	Applicant amendment filed on 11/22/21, with regards claim objection (1 & 5-6) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.

Allowable Subject Matter
8.	Claims 7-11 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Davydov et al. 2021/0076391 A1 (Title: Beam management with flexible beam forming assignment) (See abstract, Para. 0017& 0079).
B.	Ang et al. 2020/0229081 A1 (Title: Secondary cell dormancy for new radio carrier aggregation) (See abstract, Para. 0031, 0043 & 0085).
C.	Manolakos et al. 2020/0022167 A1 (Title: associating a downlink reference signal for positioning of a user equipment with an uplink reference signal for transmission by the UE) (See FIG. 1, Para. 0035, 0079 & 0091).


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469